— Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in restricting defendant’s cross-examination of the complainant. Defendant sought to examine the witness on a collateral matter — the filing of two complaints regarding her termination from employment. The trial court conducted an in camera review of the documents and concluded that they were not contradictory. There is no reason to disturb the trial court’s exercise of discretion.
We conclude, upon reviewing the record, that the jury verdict is not contrary to the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495), and that the sentence imposed is not harsh or excessive. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Rape, 1st Degree.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.